Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the amendment filed 02/04/2021. Claims 4-5 have been canceled; claims 12-18 have been added; claims 1-3 and 6-18 are pending and presented for examination. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


Claims 1-2, 6-9, 11, 12, 14-17 are rejected under 35 USC 103(a) as being unpatentable over Luo et al (US 2010/0067591 A1) in view of Yagi et al (US Pub. No. 2013/0230018 A1).


Regarding claim 1, Luo discloses “A terminal” (see Luo figure 6; access terminal); comprising “circuitry, which, in operation, selects one generation method from a plurality of generation methods for reference signals” (see Luo figure 6, element 610, ¶ 0073; Waveform control component 610 can select a type of waveform to be utilized for uplink transmission and signal generation component 612 can yield a reference signal based upon the selected type of waveform; fig. 4, steps 402, 403, ¶ 0066. ¶ 0067; selecting a waveform type that will be used to generate a reference signal); “wherein the one generation method is uniquely correlated with a parameter” (see Luo figure 6, element 610, ¶ 0073; Waveform control component 610 can select a type of waveform to be utilized for uplink transmission and signal generation component 612 can yield a reference signal based upon the selected type of waveform; fig. 4, steps 402, 403, ¶ 0066. ¶ 0067; selecting a waveform type that will be used to generate a reference signal).  Moreover, Luo discloses the limitation of “and a transmitter” (See Luo fig. 6, element 616); “which, in operation, transmits the reference signals generated in accordance with the selected generation method.” (see Luo figure 4, step 406 and ¶ 0067; Luo discloses reference signal generated using the selected waveform type can be sent as part of the uplink transmission (e.g., to the base station, . . ). Hence, the reference signal can identify the type of waveform utilized for the uplink transmission).
Luo does not appear to explicitly disclose selects that the parameter is a parameter selected from a number of terminals that transmit the reference signals in a partial band obtained by dividing a system band, a bandwidth of the partial band, or combs constituting the partial band.  However, Liu discloses a parameter selected from a number of terminals that transmit the reference signals in a partial band obtained by dividing a system band, a bandwidth of the partial band, or combs constituting the partial band; (See Liu ¶ 0249; ¶ 0250 and ¶ 0266).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Luo and Yagi before him or her, to modify the invention of Luo to determine number of terminals and divide SRS transmission frequency band into smaller or partial frequency bands as taught by Yagi to be utilized to select type or method of generating SRS as taught by Liu.  The suggestion for doing so would have been in order to ensure communication quality between the radio base station eNB and a radio terminal UE that is moving and to improve possibility to appropriately cope with the interference (¶s 0003 and ¶ 0010).
   
Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Yagi further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with power headroom of the terminal or a path-loss level of the terminal.”; (see Luo ¶ 0016).


Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Yagi further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a type of the reference signals.”; (see Luo ¶ 0066, ¶ 0067)

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Yagi further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a type of a service performed by the terminal.”; (see Luo ¶ 0066, ¶ 0067)

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Yagi further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a subcarrier spacing specified for 27 P1009168the terminal”; (see Luo ¶ 0066, ¶ 0067)

Regarding claim 9, claim 1 is incorporated as stated above.  In addition, the combination of Luo and Yagi further discloses “wherein the circuitry, in operation, selects the one generation method in accordance with a frame format type specified for the terminal”; (see Luo ¶ 0066, ¶ 0067)

Claims 11, 12, 14 - 17 are the method claim corresponding to the terminal claims 1, 2, 6-9 that has been rejected above.  Applicant attention is directed to the rejection of claims 1, 2, 6-9.  Claims 11, 12, 14 – 17 are rejected under the same rational as claims 1, 2, 6-9.

Claims 3 and 13 are rejected under 35 USC 103(a) as being unpatentable over Luo et al (US 2010/0067591 A1) in view of Yagi et al (US Pub. No. 2013/0230018 A1) and further in view of Liu et al (US Pub. No. 2014/0086093 A1).

Most of the limitations of claim 3 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Luo does not appear to explicitly disclose selects the one generation method in accordance with a transmission bandwidth of the terminal.  However, Liu discloses selects the one generation method in accordance with a transmission bandwidth of the terminal; (See Liu ¶ 0101; ¶ 104; generating reference signal according the maximum bandwidth).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Luo and Liu before him or her, to modify the invention of Luo to select the waveform used for Refernce signal generation as taught by Luo according to bandwidth as taught by Liu.  The suggestion for doing so would have been to improve the performance of the system by improving generating a reference signal initialization sequence by a system (¶ 0008).

Claim 13 is the method claim corresponding to the terminal claim 3 has been rejected above.  Applicant attention is directed to the rejection of claim 3.  Claim 13 is rejected under the same rational as claim 3.

Claims 10 and 18 are rejected under 35 USC 103(a) as being unpatentable over Luo et al (US Pub. No. 2011/0235632 A1) in view of Yagi et al (US Pub. No. 2013/0230018 A1) and further in view of Choi et al (US Pub. No. 2020/0036493 A1).

Most of the limitations of claim 10 have been noted in the rejection of claim 1.  Applicant’s attention is directed to the rejection of claim 1 above.  Luo does not appear to explicitly disclose wherein the plurality of generation methods include a first generation method by which each of the reference signals is generated by using one code sequence and a second generation method by which each of the reference signals is generated by concatenating one or more code sequences.  However, Choi discloses wherein the plurality of generation methods include a first generation method by which each of the reference signals is generated by using one code sequence and a second generation method by which each of the reference signals is generated by concatenating one or more code sequences; (See Choi ¶ 0083, ¶ 0107).  It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, having the teachings of Luo and Choi before him or her, to modify the invention of Luo to generation method by which each of the reference signals is generated by concatenating one or more code sequences.  The suggestion for doing so would have been to raise resource utilization efficiency and improving communication performance (¶ 0014).

Claim 18 is the method claim corresponding to the terminal claim 10 has been rejected above.  Applicant attention is directed to the rejection of claim 10.  Claim 18 is rejected under the same rational as claim 10.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.